{¶ 26} I respectfully dissent. I find appellant's equal protection argument quite persuasive. Equal protection requires that class legislation apply to all persons within a class, and that reasonable grounds exist for making a distinction between those within and those without a designated class. Porter v. Oberlin (1965), 1 Ohio St.2d 143,151. To subject a salvage yard in an industrial zone to a fence requirement as a condition of licensure and at the same time permit the State to exempt junkyards in the same zones from the fencing requirement is illogical and arbitrary at best.